DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 7/26/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
2.	The rejections of claim 16, and thus dependent claims 17-22, and claim 22, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the appropriate corrections filed.
The rejections of claim 16, and thus dependent claims 17-22, and claim 22, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the appropriate corrections filed.


Claim Rejections - 35 USC § 102
3.	The rejection of claims 16-18 under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (US 2018/0366786) is withdrawn in view of the amendments provided.  Neither the partitioned anode coating nor the partitioned cathode coating of Fujii  includes different active material compositions to achieve the areas/regions having different unit area capacities; instead, this is achieved by a change in thickness of the given areas/regions of the partitioned anode and partitioned cathode.  Accordingly, the rejection is withdrawn.
Claim Rejections - 35 USC § 103
4.	Claims 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2018/0366786) in view of Yu et al. (CN 108258193A) (machine translation provided; originally cited by Applicant).
Regarding claim 16, Fujii teaches a lithium ion secondary battery (“battery cell”) (P50-55; Fig. 2; not limited to full disclosure or alternative embodiments such as Fig. 7), comprising:
a positive electrode 10 (“a cathode”), the cathode 10 comprising a cathode current collector 11 having a surface coated with a first cathode active material in a first cathode region 121* and a second cathode active material in a second cathode region 124* (P22-25, 28, 48-55) to form a cathode coating 12 (*Note:  the reference utilizes different terms for naming the regions but for ease of designation and understanding, the Examiner is utilizing the claim terms with the corresponding numerals of the reference), and
a negative electrode 30 (“an anode”), the anode 30 comprising an anode current collector 31 (“anode substrate”) having a surface coated with a first anode active material in a first anode region 321 and a second anode active material in a second anode region 324 to form an anode coating 32 (P22, 29-33, 48-55), wherein
a value (AC/CC) (“CB1”) is a ratio of the unit area capacity Ac (“CsA1”) of the first anode region 321 to the unit area capacity Cc (“CsC1”) of the first cathode region 121;
a value (AE/CE) (“CB2”)  is a ratio of the unit area capacity AE (“CsA2”) of the second anode region 324 to the unit area capacity CE (“CsC2”) of the second cathode region 124; 
wherein (AE/CE) (“CB2”) is larger than the value of (AC/CC) (“CB1”) (P55; Table 1 Examples; see also Fig. 7),
wherein each of the cathode coating 12 and the anode coating 32 may be a partitioned coating having different unit area capacities (see at least Figs. 2 and 7 and the partitioned sections of the coatings 12, 32 as referenced above; see also at least P7-22 and 48-56 describing the partitioned sections detailed above for each layer).
Fujii fails to disclose the partitioned coating having different unit area capacities of at least one of the cathode and anode coating is formed by differential coating of different active material compositions as claimed.  In the same field of endeavor, Yu teaches a battery cell drawn to solving the same problem as Fujii, namely short circuit caused by lithium dendrite formation (Fujii: P5; Yu: background section), and by similar means:  altering the capacity of different regions (211, 212) of an anode, the regions being the same as Fujii (i.e., first active material region 211 is analogous to region 321 of Fujii (or claimed first anode region); second material region 212 (right or left side) is analogous to region 324 of Fujii (or claimed second anode region) (entire disclosure; Figs. 1-2). Yu teaches that the same technique of having the total capacity per unit area of the second material region 212 is greater than (or equal) to the unit area capacity of the first negative electrode material region 211 (page 4, paragraph 3 (“P4/P3”)- P5/P3) and achieves this in multiple embodiments including one in which the thickness of the regions is altered (P4/P3-5) just as in Yu, and another embodiment in which the second negative active material 22 has a gram capacity greater than a gram capacity of the first negative active material 21 (P4/P7-P5/L3), wherein the first and second negative active materials may be different compositions (P4/P7; P5/L3; Examples; Figs. 1-2).  
The method of depositing the anode active material layers 211, 212 with the different active material compositions 21, 22 is one in which a first slurry of a first negative electrode material is provided and coated by a coater, then a slurry of the second negative electrode material is provided and coated (P6).  Accordingly, it appears the product-by-process limitation of “formed by differential coating of different active material compositions” is met.  It is noted that a product-by-process claim is treated as follows (MPEP § 2113):
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

Alternatively, any differences provided by the product-by-process limitation would provide a product that is obvious from the anode of Yu.  
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the partitioned anode of Yu [in which the anode coating is a partitioned coating having different unit area capacities, the partitioned coating formed by differential coating of different active material compositions] for the partitioned anode of Fujii [in which the anode coating is a partitioned coating having different unit area capacities, the partitioned coating formed by areas of different thicknesses] given Yu teaches both are options for achieving the same effect of having the total capacity per unit area of the second material region 212 is greater than (or equal) to the unit area capacity of the first negative electrode material region 211.  The simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).  
Regarding claim 17, Fujii as modified by Yu teaches wherein the unit area capacity of the second anode region 212 is greater than or equal to the unit area capacity of the first anode region 211 (P4/P2-P5/P5; Examples).   Fujii further teaches the unit area capacity CE (“CsC2”) of the second cathode region 124 is less than or equal to 98% of the unit area capacity Cc (“CsC1”) of the first cathode region 121 given the Table 1 Examples.  Specifically, the anode in the examples has an equivalent value for AC and AE given the method of making in which the same composition is mixed, applied at 10 mg/cm2 (P71), thus, the difference in the AC/CC and AE/CE values of Table 1 is intrinsically due to the CC and CE values, wherein in Example 1, AC/CC is 1.09 and AE/CE is 1.19 such that the unit area capacity CE (“CsC2”) of the second cathode region 124 is 91.6% of the unit area capacity Cc (“CsC1”) of the first cathode region 121 [Calculation:  AC/CC = 1.09 and AE/CE = 1.19 from Table 1; Ac = Cc (intrinsic – see explanation above- P36, 71) and can be any value so long as it is the same; thus assuming it is 1, then 1/Cc = 1.09 and 1/CE = 1.19; solving Cc = 0.971 and CE = 0.840; then calculate percentage of CE relative to CC (0.840/0.971)*100 = 91.6%].  "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original); MPEP §  2131.03. Accordingly, the combination of the substituted anode of Yu and the cathode of Fujii teaches both features.  
Regarding claim 18, Fujii as modified by Yu teaches wherein a thickness of the second anode region 212 is less than a thickness of the first anode region 211 (P4/P7).   Fujii teaches a thickness of the second cathode region 124 is less than the thickness of the cathode in the first cathode region 121 (Fig. 7 embodiment; P63-66).  Accordingly, the combination of the substituted anode of Yu and the cathode of Fujii teaches both features.  
Regarding claim 19, Fujii as modified by Yu teaches wherein the substituted anode further comprises a third anode region [interpreting the middle partitioned region 211 as the first anode region; the right partitioned region as the second anode region 212, and the left partitioned region as the third anode region 212 (Figs. 1-2)].  The second negative active material 22 within the third anode region 212 [left-side] is taught as including silicon oxide, a cerium-based oxide, etc. (P5/P3), each of these materials reading on a ceramic material.  According the third anode region [left-side anode region 212, Figs. 1-2) comprises ceramic.
Regarding claim 21, Fujii as modified by Yu teaches wherein the substituted anode is such that the active material layers may be coated on the upper and lower surfaces of the anode current collector 1 (P6, second to last paragraph).  Accordingly, if the first-third anode regions are those on the upper surface of the anode current collector 1, then one of the 211, 212 regions on the lower surface of the anode current collector 1 may be interpreted as the “fourth anode region,” wherein a unit area capacity of the fourth anode region (any of 211, 212 on the lower surface) meets the feature of being greater than or equal to the unit area capacity of the second anode region 212 given region 212 is taught as having a capacity greater than or equal to first material region 211 (entire disclosure; P4/L4).

5.	Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2018/0366786) in view of Yu et al. (CN 108258193A) as applied at least to claim 16, and further 
evidenced by Chiang et al. (US 2009/0202903).
 Regarding claim 20, Fujii teaches wherein the cathode 10 further comprises a thin part (“third cathode region”) (Fig. 2; the portion to the right of section 124 encompassed in 122), wherein the third cathode region (within 122) comprises active material that may be LiMnO2 (P24) which as evidenced by Chiang (P73) is a ceramic material (“the third cathode region comprises ceramic”).
Regarding claim 22, Fujii teaches wherein the cathode 10 further comprises a fourth cathode region (non-applied part 112) (Figs. 1 & 2), wherein a unit area capacity CsC4 of the fourth cathode region (uncoated portion) is intrinsically less than the unit area capacity CsC2 of the second cathode region 124 given there is no active material in this location such that the unit area capacity CsC4 of the fourth cathode region is zero whereas the unit area capacity CsC2 of the second cathode region 124 is some value greater than zero given there is active material in the second cathode region 124.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  

Response to Arguments
6.	Applicant's remarks 7/26/2022 with respect to the prior Office Action rejections of the claims have been fully considered and are persuasive in view of the claim amendments made.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yu et al. (CN 108258193A).


Conclusion
7.	The prior art previously made of record and not relied upon considered pertinent to applicant's disclosure is repeated below:  
Hasegawa (US 2019/0123337) (P108);
Xing et al. (US 2012/0308861) (see Figs. 3 & 5); and
Jung et al. (US 2018/0233738).	

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729